Citation Nr: 0639620	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to June 11, 1998 for 
the grant of a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1987 to July 1989.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
granted individual unemployability benefits, effective 
December 1, 1998.  The RO issued a notice of the decision in 
September 2002, and the veteran timely filed a Notice of 
Disagreement (NOD) in August 2003, claiming that she was 
entitled to an earlier effective date of the award.  
Subsequently, in January 2004 the RO provided a Statement of 
the Case (SOC) and issued another decision, which granted her 
claim for an earlier effective date from June 11, 1998, the 
date of her informal claim to reopen her previously denied 
service connection claim for a psychiatric disability.  
Thereafter, in March 2004, the RO provided a notice of this 
decision and the veteran timely filed a substantive appeal.  
The RO issued Supplemental Statements of the Case (SSOCs) in 
May 2006 and June 2006.

The veteran requested a Travel Board hearing on this matter, 
which was held in August 2006 where she presented as a 
witness.  The Board notes that at this hearing, the veteran 
appeared to raise a claim of clear and unmistakable error 
(CUE) with respect to the RO's denial of service connection 
for a psychiatric disorder in July 1990.  The RO should ask 
the veteran to clarify whether she wishes to pursue such a 
claim and thereafter adjudicate this issue, if necessary.  
See Hearing Transcript at 14, 17.
 

FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	In November 2001, the RO granted service connection for 
schizoaffective disorder, depressed, and anxiety disorder 
not otherwise specified, effective June 11, 1998, the date 
of the veteran's informal claim.

3.	The RO received a claim for individual unemployability 
from the veteran on November 30, 2001.

4.	In September 2002, the RO granted individual 
unemployability benefits, effective December 1, 1998; in 
January 2004, the RO issued a decision granting an earlier 
effective date for individual unemployability of June 11, 
1998, the date of the veteran's informal service 
connection claim.   

5.	The criteria for individual unemployability were first met 
on June 11, 1998.  


CONCLUSION OF LAW

An effective date earlier than June 11, 1998 for individual 
unemployability is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.155, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 letter sent to the veteran by the RO adequately apprised 
her of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support her claim, namely, proof of an earlier claim date.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, she carried the ultimate burden of ensuring that VA 
received all such records.  It also specifically asked the 
veteran if she had any additional evidence to submit that VA 
had not already received and considered.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in her possession, and that she received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
January 2004 letter.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the RO provided such notice on 
these two Dingess elements in its March 2006 correspondence.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a . . . claim."  VA did not 
provide such notice to the veteran prior to the September 
2002 RO decision that is the subject of this appeal in its 
January 2004 or March 2006 letters.  Notwithstanding this 
belated notice, the Board determines that the RO cured this 
defect by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the May 2006 
and June 2006 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not provide a 
medical examination or solicit a medical opinion for the 
purposes of deciding the instant claim because the RO did not 
deem such an opinion or examination to be "necessary" to 
render its decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  Because 
resolution of the instant appeal requires an analysis of 
potential effective dates, the Board finds that VA had no 
duty to obtain an examination or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003); see also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The Board finds that the 
evidence of record is sufficient to decide this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Earlier Effective Date 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation and increased 
awards for compensation.  It provides that "[u]nless 
specifically provided otherwise in this chapter . . . the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(emphasis added).   The implementing regulation, 38 C.F.R. § 
3.400, similarly provides that such an effective date "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (emphasis 
added).        

b. Informal Claims
Any communication or action from a veteran indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a) (2006).  Such informal claim must identify 
the benefits sought.  Upon receipt of an informal claim, if 
the veteran has not filed a formal claim, VA must forward an 
application form to the veteran for execution.  If the 
application form is received within one year from date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A November 1989 Application for Compensation or Pension 
contains a claim for service connection based on in-service 
psychiatric problems from 1987 to 1989.  A July 1990 RO 
decision denied service connection for a psychiatric 
disorder, but granted service connection for tension 
headaches, evaluated at zero percent.  The RO issued notice 
of this decision in August 1990.  

Six years later, in September 1996, the veteran's accredited 
representative requested that its appointment as the 
veteran's representative be cancelled, as there had been no 
claims activities for the previous five years. 

On June 11, 1998 the veteran submitted a letter, seeking to 
reopen her previously denied service connection claim for a 
psychiatric disorder.  In July 1998 the RO responded, 
informing the veteran that she had received a notice of the 
July 1990 decision in August 1990, and that her right of 
appeal on this issue had expired one year after the notice of 
decision in August 1991, thereby rendering that decision 
final.  In November 1998, the veteran filed a formal claim to 
reopen this issue, using the proper application form to file 
this claim. 

The RO eventually granted the veteran's service connection 
claim for a psychiatric disorder by a November 2001 decision.  
Also in November 2001, the veteran filed a claim for 
increased compensation based on individual unemployability, 
which, as noted above, the RO granted in September 2002, with 
an effective date of December 1, 1998.  In January 2004, the 
RO granted an earlier effective date for individual 
unemployability of June 11, 1998, the date of the veteran's 
letter.       
     
The veteran, in her February 2004 substantive appeal, 
indicated that she was greatly disabled from 1995 to 1998 due 
to severe psychosis.  She conveyed that she had filed a claim 
in 1989 and provided a similar account in a March 2004 
correspondence.  

In May 2006, the veteran submitted a letter stating that she 
had filed a disability claim for headaches and psychiatric 
problems on November 29, 1989.  She accordingly requested 
that her effective date for individual unemployability should 
reach as far back as that November 1989 date.

Also in May 2006 the veteran's mother submitted a letter in 
support of her claim for an earlier effective date, stating 
that she believed that her daughter had been unemployable 
since 1989.        

At her August 2006 Travel Board  hearing, the veteran 
testified that she had filed a claim in November 1989, which 
VA had denied in 1990.  Hearing Transcript at 3.  She also 
confirmed that she had not appealed that decision.  Hearing 
Transcript at 3.  The veteran further indicated that she felt 
that her mental disability at that time may have affected her 
judgment in deciding not to file an appeal and that the 
decision seemed final in that she did not believe there was 
any way for her to prove otherwise, as physicians had already 
examined her; she accordingly just assumed that she must not 
be as sick as she thought she was.  Hearing Transcript at 4, 
7.  The veteran recalled having received the notice of this 
unfavorable decision but believed that the denial "was it," 
although she did acknowledge that she was informed that she 
could go to VA if she needed any kind of help with anything.  
Hearing Transcript at 10, 11.   

The veteran stated that she received mental health care in 
the year after her 1989 discharge, but did not continue it 
after that time, as she felt it was of no assistance to her.  
Hearing Transcript at 4, 11.  Between 1990 and 1998 the 
veteran received some periodic treatment for her mental 
disorder, but not at all times, and she was hospitalized in 
1997 for her disorder.  Hearing Transcript at 4-5.  She 
indicated that a social worker helped her initiate a new 
claim after leaving the hospital and that it took her some 
time to become well enough to read and fill out the necessary 
papers and to think clearly enough to do so.  Hearing 
Transcript at 5.  She stated that her judgment and thought 
process were impaired due to her mental disorder.  Hearing 
Transcript at 5-6.   After her discharge, she usually worked 
part time and remained at various jobs for periods of less 
than a day up to six months due to her quitting these 
positions.  Hearing Transcript at 6, 9, 10.                   

b. Discussion
At the outset, the Board notes that because the veteran did 
not file a notice of disagreement with the July 1990 RO 
decision within the applicable time period and because she 
received notice of that decision, it became final pursuant to 
38 U.S.C.A. § 7105(c).  The Board also finds that the 
veteran's June 11, 1998 correspondence seeking to reopen this 
claim constituted an informal claim for service connection 
for a psychiatric disorder within the meaning of 38 C.F.R. § 
3.155(a). 

Turning to the merits of this appeal, the Board determines 
that the evidence preponderates against her claim.  The 
record clearly discloses that in the eight years between the 
time the veteran received notice of the 1990 RO decision in 
August 1990 and the time she filed the informal claim in June 
1998, she had not submitted any formal claim, informal claim 
or other evidence with respect to reopening the previously 
denied service connection claim or individual 
unemployability.  In fact the only evidence of record within 
this eight-year period consisted of a letter from the 
veteran's accredited representative, which requested a 
cancellation of its appointment due to the lack of claims 
activity by the veteran.  In addition, while the Board 
acknowledges the veteran's assertion that a mental disorder 
rendered her unable to file a claim prior to the June 1998 
informal claim, the relevant regulation, namely 38 C.F.R. § 
3.400, does not provide for such an exception with respect to 
adjudication of earlier effective date claims based on 
individual unemployability.  See 38 C.F.R. § 3.400(a); see 
also 38 C.F.R. § 3.400(b)(1)(ii) (allowing effective date to 
correspond with the date a veteran became permanently and 
totally disabled, as opposed to date of receipt of claim, in 
claims for disability pension only). 
   

IV. Conclusion 
For the reasons stated above, the Board finds that an award 
of an earlier effective date is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

The application for an effective date for individual 
unemployability prior to June 11, 1998 is denied.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


